internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-112281-00 date date distributing sec_1 sec_1 sec_2 controlled business x business y business z state x date asset a this letter is in response to your letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the material information submitted for consideration is summarized below distributing a publicly traded domestic company is the common parent of an affiliated_group_of_corporations filing a consolidated_return distributing has a single class of common_stock and a single class of preferred_stock outstanding distributing is engaged directly and indirectly through various subsidiary corporations partnerships plr-112281-00 and other entities in business x business y and business z distributing wholly owns sec_1 which is a holding_company formed on date in anticipation of the transaction described below we have received financial information indicating that distributing’s businesses x y and z each have had gross_receipts and operating_expenses representative of an active_conduct_of_a_trade_or_business for each of the past five years regulatory constraints have affected the efficiency of the distributing group and its ability to resolve its managerial financial and other intra-group conflicts in response to the overall restructuring of the state x industry that distributing is in and in furtherance of legislation intended to promote restructuring and competition within this industry the following transaction is proposed the shareholders of distributing holding common_stock will exchange all of their shares of distributing for all of the shares of sec_1 stock after this exchange sec_1 will own an amount of distributing stock meeting the requirements of sec_1504 of the internal_revenue_code distributing will form controlled and contribute the assets of business y and business z to controlled such assets include i operating_assets ii the stock of various subsidiaries and ownership interests in various partnerships limited_liability companies and other entities engaged in business y and business z and iii distributing’s rights in asset a controlled will assume certain liabilities associated with business y and business z from distributing controlled will have a single class of voting common_stock outstanding distributing will distribute the stock of controlled to sec_1 controlled will form sec_1 and sec_2 which will be single member llcs that are disregarded as separate entities for federal tax purposes and contribute the assets of business y and business z respectively to sec_1 and sec_2 respectively the following representations have been made in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the years of financial information submitted on behalf of distributing’s business x business y and business z are representative of distributing’s present operations and there have been no substantial changes since the date of the last financial statements submitted plr-112281-00 c following the transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees d the distribution of the stock of controlled is carried out to effect a separation of business y and business z from business x which will resolve managerial systematic and other problems resulting from operating in the current regulated entity structure and improve the competitive position of business y and business z by moving them out from the regulated business x umbrella the transaction is motivated in whole or substantial part by the above corporate business_purpose e there is no plan or intention by sec_1 to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and as described in step above h the total adjusted_basis and the fair_market_value of the property to be transferred to controlled by distributing will equal or exceed the sum of liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred i to the extent applicable the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or sec_50 or sec_47 as in effect before amendment to reflect an early disposition of the property j no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the proposed transaction k neither distributing nor controlled is an investment_company as defined in sec_368 and iv l payments made in connection with all continuing transactions if any between plr-112281-00 distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length or as provided by applicable regulatory authorities governing such transactions m immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany regulations furthermore distributing’s excess_loss_account if any with respect to the controlled common_stock will be included in income immediately before the distribution to the extent required by sec_1_1502-19 of the income_tax regulations n the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and the representations as set forth above it is held as follows the transfer by distributing of certain assets and liabilities to controlled solely in exchange for all of the stock of controlled and the assumption by controlled of certain liabilities of distributing followed by the distribution of the controlled stock to sec_1 will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets and liabilities to controlled in exchange for controlled stock and the assumption by controlled of certain liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the distributing assets received in exchange for controlled stock sec_1032 controlled’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain of loss on the distribution of the controlled stock to sec_1 sec_361 sec_1 will recognize no gain_or_loss and no amount will be included in the plr-112281-00 income of sec_1 upon receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock including any fractional share interests held by sec_1 immediately after the distribution of the controlled stock will equal the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of the distributing and controlled stock in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock including any fractional share interests held by sec_1 will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction a copy of this letter should be attached to the federal_income_tax returns of the taxpayer s involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel corporate by assistant to the chief branch
